Citation Nr: 0125179	
Decision Date: 10/24/01    Archive Date: 10/29/01

DOCKET NO.  98-08 871A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a rating higher than 50 percent for a 
service-connected post-traumatic stress disorder (PTSD) from 
February 21, 1997, to September 29, 1999.

2.  Entitlement to a rating higher than 70 percent for 
service-connected PTSD from September 29, 1999.


REPRESENTATION

Appellant Represented by:  Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

The veteran had active service from February 4, 1969, to 
January 11, 1973.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision by which the 
RO granted service connection for PTSD and assigned a 10 
percent rating, effective February 21, 1997.  The veteran 
thereafter disagreed with the RO's decision to rate his PTSD 
as 10 percent disabling.  In March 1998, the RO issued a 
statement of the case (SOC) addressing the PTSD rating issue.  
In June 1998, the veteran filed a substantive appeal.  

In an August 2000 rating decision, the RO denied special 
monthly compensation benefits.  With respect to this issue, 
the Board observes that a notice of disagreement as defined 
by 38 U.S.C.A. § 7105 has not been filed.  38 U.S.C.A. § 7105 
(West 1991).  The Board acknowledges that the veteran's 
representative submitted an "Informal Hearing" with the Board 
in July 2001 addressing the issue of entitlement to special 
monthly compensation.  However, Congress has directed that 
"appellate review will be initiated by a notice of 
disagreement...[which notice] must be in writing and be filed 
with the activity which entered the determination with which 
disagreement is expressed."  38 U.S.C.A. § 7105.  An agency 
of original jurisdiction is defined as the "regional office, 
medical center, clinic, cemetery, or other Department of 
Veterans Affairs facility which made the initial 
determination on a claim..."  38 C.F.R. § 20.3 (2001).  In 
this case, the representative's July 2001 letter was the only 
communication on the veteran's behalf regarding special 
monthly compensation.  Because this letter was not filed with 
the agency of original jurisdiction, it does not serve to 
confer jurisdiction over the matter to the Board. 

With respect to the veteran's representation, the Board notes 
that, in an October 1998 VA Form 21-22 (Appointment of 
Veterans Service Organization as Claimant's Representative), 
the veteran designated the Vietnam Veterans of America (VVA) 
as his representative.  The VVA represented the veteran 
before the local hearing officer that same month.  They also 
filed a notice of disagreement on the appellant's behalf in 
September 1999.  In November 2000, this case was certified 
for appeal.  As noted above, in July 2001, an informal 
hearing from VVA was filed on the veteran's behalf.  However, 
in January 2001, VVA submitted a letter to the Board 
requesting to withdraw as the veteran's representative.  By 
letter dated in August 2001, the Board denied this motion to 
withdraw.  Thereafter, VA notified the veteran of the denial 
of this motion, and of the opportunity to release the VVA and 
select a new representative.  As the Board received no 
response from the veteran, the VVA remains the veteran's 
representative.  No further argument was received from the 
VVA.

During the pendency of this appeal, a 50 percent rating was 
granted by a December 1998 rating decision.  The 50 percent 
rating was made effective from the grant of service 
connection-February 21, 1997.  Thereafter, by an August 2000 
rating decision, a 70 percent rating was granted from 
September 29, 1999.  In this regard, it should be pointed out 
that the United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  When the original rating is 
appealed, consideration must be given to whether an increase 
is warranted at any time since the award of service 
connection, a practice known as "staged" ratings.  Id.  
Inasmuch as the question currently under consideration was 
placed in appellate status by a notice of disagreement 
expressing dissatisfaction with an original rating, the Board 
has characterized the rating issue on appeal as set forth on 
the title page of this decision.



FINDINGS OF FACT

1.  From February 21, 1997, to September 29, 1999, the 
veteran's PTSD was productive of severe occupational and 
social impairment with deficiencies in work, family 
relations, and mood due to such symptoms as irritability with 
periods of violence, difficulty handling the pressure of the 
workplace, intrusive thoughts, and a heightened startle 
response.

2.  From September 29, 1999, the veteran's PTSD has been 
productive of total occupational and social impairment due to 
such symptoms as persistent delusions or hallucinations, 
persistent danger of hurting self or others, and the 
inability to perform activities of daily living, in 
particular, to adapt to the work environment.


CONCLUSIONS OF LAW

1. The schedular criteria for an initial 70 percent rating 
for PTSD have been met for the period from February 21, 1997, 
to September 29, 1999.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2001).

2.  The schedular criteria for a rating of 100 percent for 
PTSD have been met after September 29, 1999.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic 
Code 9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted above, by a September 1997 rating decision, the RO 
granted service connection for PTSD and evaluated it as 10 
percent disabling, effective from February 21, 1997.  In a 
December 1998 rating decision, the RO increased the veteran's 
PTSD evaluation to 50 percent disabling.  In an August 2000 
rating decision, the RO evaluated the veteran's service-
connected PTSD as 70 percent disabling, effective September 
29, 1999.  The veteran contends that his PTSD symptoms are 
more severe than those contemplated by the assigned ratings. 

The evidence of record includes a report of an April 1997 VA 
examination.  The report reflects that the veteran had worked 
in the same position-without advancement-at the same company 
for the previous 24 years.  While the veteran reports 
difficulty relating to other people, he denies experiencing 
any legal problems.  During the examination, the veteran 
relates that he is not on medication, has not experienced 
nightmares or flashbacks in the last year, but has constant 
intrusive thoughts, a sense of foreshortened future, 
increased anger, and a heightened startle response.  The 
report noted that the veteran was casually dressed and 
groomed, but somewhat disheveled.  The veteran had an 
appropriate, stable, but mildly constricted affect, made good 
eye contact most of the time, presenting a mildly depressed 
mood.  The veteran explained to the examiner that he tried to 
choke his daughter about two years earlier and that his 
daughter stopped him from shooting himself two years ago.  
However, the veteran denied any homicidal or suicidal 
ideation, mood swings, phobias, panic attacks, obsessions, 
compulsions, delusions, or hallucinations.  The examiner 
noted the veteran had a mild amount of anxiety during the 
interview; was alert and oriented to time, person, and place; 
had logical, relevant, and coherent speech at a normal rate, 
rhythm, and tone; and had good judgment in daily living, but 
poor insight.  The examiner diagnosed chronic PTSD, assigned 
a Global Assessment Functioning (GAF) score of 55, and 
recommended further evaluation and treatment.

The evidence includes a report, dated in August 1998, from 
Gary V. Richardson, M.D.  That report shows that the veteran 
had been married to his second wife for the past 23 years.  
The examiner reported that the veteran was oriented to time, 
place, and person; his affect was flat, constricted, and 
saddened; he had poor eye contact which focused down; he had 
poor insight, but showed no evidence of delusions or 
hallucinations, and his immediate memory was intact.  The 
veteran dressed in a worn cotton shirt and soiled cotton 
slacks.  The veteran gave a history of lots of arguments with 
his co-workers, his children avoiding him, and his having 
tried to kill his daughter in June.  Further, the veteran 
reported aggressive behaviors toward his family, sadness, 
isolation, night terrors, restless sleep, increased arousal, 
irritability, difficulty concentrating, hypervigilance, and 
an exaggerated startle response.  The examiner concluded that 
the veteran described persistent avoidance of stimuli 
associated with his traumatic experiences and demonstrated a 
numbing of general responsiveness.  The report notes a 
diagnosis of chronic PTSD and recurrent major depression.  
The examiner assigned a GAF score of 50. 

The veteran submitted copies of personnel actions dated from 
1976 to 1998 regarding disciplinary actions taken by his 
employer.  These items record the veteran's poor performance, 
abusive language, inattentiveness, negligence, and 
absenteeism.  The veteran also provided copies of letters 
from his spouse and daughter.  The spouse's February 1998 
letter indicates that the veteran is moody, loses his temper, 
and has difficulty sleeping.  Further, she states that he has 
a lot of trouble at work and does not get along with the 
people there.  The daughter's letter, dated in October 1997, 
notes that he drinks heavily and quickly changes moods.  It 
further states that the daughter stopped the veteran from 
committing suicide.  

The veteran testified at an October 1998 hearing before the 
RO that for about a year, he had been prescribed medication, 
which helped control his anger a bit.  He admitted that he 
tried to commit suicide once and tried to kill his daughter 
once.  He did not like his work supervisors, argued with them 
and with co-workers, and called in sick because he was not 
able to handle the pressure of this situation.  The veteran 
said that he thinks about Vietnam almost every day, and 
sleeps a half-hour to an hour at a time.  The veteran goes to 
counseling every two weeks and he says it is helping him.  

The veteran's assistant operator at his workplace offered a 
February 1999 letter stating that over the previous year the 
veteran's ability to control his temper had steadily 
declined, and that when pushed, he became combative, 
aggressive, and argumentative, showing a general lack of 
concern for himself and others.  The letter states that the 
veteran has threatened to "throttle" people and can be quite 
paranoid.  A VA treating psychiatrist wrote a letter to the 
veteran's work supervisors, dated in August 1999, 
recommending that the veteran take sick leave until December 
1999.  Dr. Walters wrote that the veteran had been under his 
care for two years, was under a lot of stress at work and 
posed a serious threat of harm to himself and others.  In an 
accompanying physician's statement, Dr. Walters indicates 
that the veteran was never going to be able to return to 
work.  

Also a part of the record are VA treatment records, including 
treatment notes dated in May 1999 and showing that the 
veteran's affect was angry, his mood irritable and his 
history still including reports of dreams about Vietnam.  In 
August 1999, the examiner noted that the veteran's affect was 
angry, his mood irritable, and his history included being 
under a lot of stress at work.  In November 1999, the 
examiner described the veteran's affect as constricted, and 
his mood depressed.  He had no suicidal or homicidal 
psychosis, was not working, and still had nightmares about 
Vietnam.  

Finally, the evidence includes a July 2000 VA examination 
report revealing that the veteran related seeing the image of 
the "enemy" out of the corner of his eye.  These images, the 
veteran reports, trigger feelings of anger and of being 
threatened.  The veteran noted that he avoids crowds, 
experiences road rage, has trouble sleeping, experiences 
nightmares, and has decreased concentration and memory.  He 
experiences intrusive thoughts about Vietnam, a heightened 
startle response, survivor's guilt, and mood swings such as 
sudden feelings of depression and anger, but no flashbacks.  
The examiner noted that the veteran was alert and oriented to 
time, place, person and situation; his speech was with 
distinct articulation, often emphatic, of normal rate, and 
coherent, with rumination about his difficulties on the job; 
and his thoughts were with some paranoid thinking but without 
evidence of delusional thinking and without evidence of a 
thought disorder; affect was constricted, non-labile, and 
appropriate.  The veteran denied hallucinations, and suicidal 
or homicidal ideation.  The examiner noted grossly well-
preserved cognition, intact memory, unlimited insight, and 
fair judgment.  He diagnosed chronic PTSD and gave a GAF 
score of 50.  The examiner opined that the veteran probably 
will not be able to tolerate adaptation to the work 
environment despite aggressive treatment because of his 
depression, anxiety, and self-esteem issues.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is, in turn, based on the average 
impairment of earning capacity caused by a given disability.  
See 38 U.S.C.A. § 1155 (West 1991); and 38 C.F.R. § 4.1 
(2001).  Separate diagnostic codes identify the evaluations 
to be assigned to the various disabilities.  If there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7 (2001).  In assessing a claim for a higher 
rating, the history of the disability should be considered.  
See 38 C.F.R. §§ 4.1, 4.2 (2001); Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).

A mental disorder is evaluated "based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of examination."  38 C.F.R. 
§ 4.126(a) (2001).  A 50 percent evaluation requires evidence 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment in 
short-term and long-term memory (e.g. retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2001).

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work or 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Id.  For a 100 percent rating, there must be 
total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupations, or own name.  Id.  

Having reviewed the evidence of record, the Board finds that 
from February 21, 1997 to September 29, 1999 the nature of 
the veteran's symptoms most closely approximate the criteria 
for a 70 percent rating under Diagnostic Code 9411.  The 
veteran's PTSD symptomatology during this period includes an 
inability to advance in his employment.  The veteran argued 
with co-workers and at times was unable to handle the 
pressure-resulting in his calling in sick.  He earned 
numerous disciplinary actions for such things as falling 
asleep, poor performance, and absenteeism.  The veteran 
demonstrated impaired impulse control to a degree that 
resulted in his showing aggression toward his family-
reportedly trying to choke his daughter in 1995 and kill her 
in June 1998.  The evidence shows a flattened affect, mild 
depression, constant intrusive thoughts, increased startle 
response, increased stimuli avoidance, and numbing of 
responsiveness.  The Board finds that these symptoms meet the 
criteria for occupational and social impairment with 
deficiencies in most areas, due to such symptoms as impaired 
impulse control, difficulty in adapting to stressful 
circumstances, and inability to establish and maintain 
effective relationships.  The Board has considered whether 
the veteran's symptoms met the criteria for a 100 percent 
rating under Diagnostic Code 9411 for this period, but finds 
that they do not.  In this regard, the Board notes that the 
veteran denied homicidal or suicidal ideation, his speech was 
logical, relevant, and coherent, his judgment was good, his 
mood level only mildly depressed, and his memory intact.  
Additionally, there was no evidence of panic attacks, 
delusions, or hallucinations.  Finally, the veteran testified 
that the prescribed medication and counseling were helping 
control his symptoms.  Considering this evidence, the Board 
finds that the veteran's symptoms during this period did not 
warrant a 100 percent rating.

With respect to the time period beginning September 29, 1999, 
the Board finds that the veteran's symptoms more closely 
approximate a 100 percent rating.  After September 29, 1999, 
the veteran reported symptoms which included seeing the enemy 
out of the corner of his eye, feeling angry and threatened, 
avoiding crowds, and experiencing trouble sleeping.  Further, 
he reported having nightmares about Vietnam, being easily 
startled, having decreased concentration and memory, and 
experiencing mood swings.  More significantly, two different 
VA examiners concluded that the veteran likely would not be 
able to return to the work environment.  In light of this 
evidence, the Board finds that the veteran's symptoms for 
this later period show a total occupational and social 
impairment warranting a 100 percent rating.  

In deciding this case, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096, which became effective 
during the pendency of this appeal.  Codified at 38 U.S.C.A. 
§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supersedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  It also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. § 5107 note (West Supp. 2001).  On 
August 29, 2001, VA promulgated regulations establishing 
guidelines for implementing the Veterans Claims Assistance 
Act of 2000.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

Under the Act and the newly promulgated regulations, VA has a 
duty to notify the veteran and his representative of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102, 5103 (West Supp. 2001); 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159 (b)(1)).  In the March 1998 SOC and November 1999 
supplemental statement of the case (SSOC), the RO set forth 
the reasons for the decision regarding a higher rating for 
PTSD and the applicable rating criteria.  With respect to 
VA's duty to provide an examination, the Board notes that the 
veteran was provided a VA examination in May 2000.  The Board 
finds that there is no reasonable possibility that any 
additional VA assistance would substantiate his claim.  This 
is particularly so where the requested relief has been 
granted, such as has been done for the period from September 
29, 1999.  Consequently, under the circumstances of this 
case, a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran).  VA has satisfied 
its duties to inform and assist the veteran with respect to 
these issues.  Further development of this claim and 
expending of VA's resources is not warranted.


ORDER

Entitlement to a rating of 70 percent from February 21, 1997, 
to September 29, 1999 is granted, subject to the laws and 
regulations governing the award of monetary benefits.

Entitlement to a rating of 100 percent from September 29, 
1999, is granted, subject to the laws and regulations 
governing the award of monetary benefits.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

